In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00103-CV


                    IN RE ARNOLD LEWIS FILEWOOD, RELATOR

                                ORIGINAL PROCEEDING

                                      April 15, 2019

                             MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       Relator Arnold Lewis Filewood, a Texas inmate proceeding pro se, filed a petition

for writ of mandamus with the clerk of this Court but did not accompany his petition with

the required filing fee. By letter dated March 25, 2019, we directed Filewood to pay the

filing fee of $155 or, in lieu thereof, to comply with chapter 14 of the Texas Civil Practice

and Remedies Code by filing an affidavit of indigence, an affidavit relating to previous

filings, and a certified copy of his inmate trust account statement. See TEX. CIV. PRAC. &

REM. CODE ANN. §§ 14.002(a), 14.004 (West 2017). We advised Filewood that if he did

not comply by April 4, this proceeding was subject to dismissal without further notice. To

date, Filewood has neither paid the filing fee nor submitted the materials necessary to

proceed under chapter 14.
       Unless a party is excused from paying a filing fee, the clerk of this Court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. See TEX. R. APP. P. 5, 12.1(b). An inmate who files an affidavit or a declaration of

inability to pay costs in an appeal or original proceeding must also comply with chapter

14 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE

ANN. § 14.002(a). An inmate’s failure to comply with chapter 14 is grounds for dismissal

of the appeal or original proceeding. See In re Johnson, No. 07-16-00354-CV, 2016 Tex.

App. LEXIS 11841, at *2 (Tex. App.—Amarillo Nov. 1, 2016, orig. proceeding) (per

curiam) (mem. op.) (dismissing inmate’s petition for writ of mandamus for failure to pay

the filing fee or submit the materials required to proceed under chapter 14).


       Because Filewood has failed to pay the filing fee or comply with chapter 14 of the

Texas Civil Practice and Remedies Code within the time provided by this Court for

compliance, his original proceeding is dismissed.


                                                         Per Curiam




                                              2